DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 07/16/2022 in which claims 1-22 are pending.

Response to Amendment
Applicant’s Arguments/Remarks filed on 07/16/2022 with respect to independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. Applicant’s amendments to claim 1, 6 and 22 overcome the claim objections previously set in Non-Final Office Action mailed on 04/27/2022. The independent claims 1, 15 and 19 have not overcome the claim rejections as shown below.
Claims 1-22 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that Guo ‘318 fails to teach or suggest at least the claimed feature of “wherein for determining or deriving the first set of feedback resources, the fist device excludes sensing on a candidate set of feedback resources” because Applicant’s claimed invention requires that the subject device specifically and expressly excludes sensing on a candidate set of feedback resources when determining or deriving the first set of feedback resources.
Examiner respectfully disagrees. Guo ‘318 recites in paragraph [0254] “In one embodiment, a UE can be configured or preconfigured with the association between a PSCCH resource (or a PSSCH subchannel) and a PSFCH subchannel. In one example, the association between a first PSCCH resource (or PSSCH subchannel) at slot n and a second PSFCH subchannel at slot n+1 (where m can be 0, 1, 2, 3, 4 . . . ) can imply that the receiver UE can send the HARQ feedback for the data transmission scheduled by SA (scheduling assignment) signaling (for example one SCI) in a first PSCCH resource at slot n in a second PSFCH subchannel at slot n+m”, in paragraph [0265] “In one alternative, a UE can be configured or preconfigured with the association between a PSSCH subchannel and a PSFCH subchannel. The receiver UE and the transmitter UE can calculate the index of PFSCH subchannel based on the index of PSSCH subchannel where the sidelink data is transmitted. In the presented embodiment, PSCCH resource can be replaced with PSSCH resource without changing the design of the embodiments”, in paragraph [0271] “Then the transmitter UE can try to detect the information of NACK or ACK feedback from the PSFCH subchannel that is associated with the SA that the transmitter UE transmitted in 3002 (or the PSFCH subchannel that is associated with the PSSCH resource where the transmitter UE transmitted SA in 3002)” and in paragraph [0278] “In one example, the index of the PSFCH resource k can be calculated based a pre-configured function f of the index of PSSCH resource or the index of PSCCH resource and the slot index. For example, the resource k and the slot index of one associated PSFCH resource can be calculated as: {k,            
                 
                
                    
                        t
                    
                    
                        p
                    
                    
                        S
                        L
                    
                
            
        }=f(m,            
                 
                
                    
                        t
                    
                    
                        n
                    
                    
                        S
                        L
                    
                
            
        ) where k is the PSFCH resource index and              
                
                    
                        t
                    
                    
                        p
                    
                    
                        S
                        L
                    
                
            
         is the slot index for the PSFCH resource, m and              
                
                    
                        t
                    
                    
                        n
                    
                    
                        S
                        L
                    
                
            
         are the resource index and slot index of PSCCH (or PSSCH) respectively. And where the function f(.) can be predefined in the specification”.
As shown above, Guo ‘318 discloses that the transmitter UE uses the association between PSCCH/PSSCH resources and PSFCH resources, and the function f(.) to determine the slot index to receive the PSFCH. Thus, the transmitter UE excludes sensing on candidate set of feedback resources during the determination of the feedback resources, because the transmitter UE does not perform sensing and the transmitter UE uses the association between resources and the function f(.) for the determination of the feedback resources.
Applicant further argues that paragraphs [0191]-[0192] of the Published Application specification explained the unique exclusion feature of the claimed invention. However these paragraphs disclose how the excluding is performed, the claim does not recite any of the features regarding how the excluding is performed, as recited in the paragraphs [0191]-[0192] of the Published Application specification. Regarding the “exclude” feature, the claim only recites “wherein for determining or deriving the first set of feedback resources, the fist device excludes sensing on a candidate set of feedback resources”. As discussed above, Guo ‘318 discloses that the transmitter UE excludes sensing on candidate set of feedback resource during the determination of the feedback resources, because the transmitter UE does not perform sensing. On the contrary, the transmitter UE uses the association between resources and the function f(.) for the determination of the feedback resources.
Additionally, in response to applicant's argument that the reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the explanation of how “exclude” is performed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Thus, based on the response to the arguments discussed above, the independent claim 1 is rendered unpatentable. Independent claims 15 and 19 recite similar distinguishing features as claim 1 discussed above, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2020/0029318), hereinafter “Guo ‘318” in view of Lee et al. (US 2019/0289615) (provided in the IDS as WO 2018062857), hereinafter “Lee”.

As to claim 1, Guo ‘318 teaches a method of a first device to perform device-to-device or sidelink transmission and reception (Guo ‘318, Fig. 30A-30B, [0267]-[0268], Fig. 31, [0276], a method for PSCCH/PSSCH/PSFCH transmissions between a transmitter UE and a receiver UE), comprising: 
the first device transmits a first control information on a first control resource (Guo ‘318, Fig. 30A step 3002, [0270], the transmitter UE picks PSCCH resource m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                
                                
                                    S
                                    L
                                
                            
                        
                    and transmits a scheduling assignment (SA) (e.g. SCI) in the selected PSCCH resource m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                
                                
                                    S
                                    L
                                
                            
                        
                    ), wherein the first control information allocates or indicates the first data resource (Guo ‘318, Fig. 30A steps 3002-3003, [0270]-[0271], the SA allocates and indicates the PSSCH resource for the data transmission. [0119], Table 1, the SCI includes information about the resources of the PSSCH for the data transmission to the receiving UE),
the first device performs a first data transmission on the first data resource to at least a second device (Guo ‘318, [0119], Table 1, Fig. 30A steps 3002-3003, [0270]-[0271], the transmitter UE also transmits data to the receiver UE via the PSSCH resource allocated and indicated by the SA (SCI));
the first device determines or derives a first set of feedback resources based on the first control resource and/or the first data resource (Guo ‘318, [0265], Figs. 30A-30B, [0271]-[0272], the transmitter UE detects the NACK/ACK feedback from PSFCH subchannel m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                    . The PSFCH subchannel is associated with the SA that the transmitter UE transmitted in step 3002 via PSCCH resource m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                
                                
                                    S
                                    L
                                
                            
                        
                    . [0254], the UE is also configured or preconfigured with the association between a PSCCH resource (or a PSSCH resource) and a PSFCH subchannel. [0278], the subchannel index and slot index for the PSFCH resource is calculated based on the function f(.) and the PSSCH resource or PSCCH resource. As shown in Figs. 22 and 31, the slot determined for the PSFCH includes different resources (subchannels) in the frequency domain), wherein for determining or deriving the first set of feedback resources, the first device excludes sensing on a candidate set of feedback resources (Guo ‘318, [0254], [0265], Figs. 30A-30B, [0271]-[0272], [0278], Figs. 22 and 31, the transmitter UE determines the slot to receive the PSFCH from the receiver UE using the configuration with the association between the PSCCH/PSSCH resources and PSFCH resources. The transmitter UE also uses the function f(.) and the PSSCH resource or PSCCH resource to determine the slot index for the PSFCH. As shown in Figs. 22 and 31, the slot determined for the PSFCH includes different resources (subchannels) in the frequency domain. The transmitter UE excludes sensing on candidate set of feedback resources during the determination of the feedback resources, because the transmitter UE does not perform sensing and the transmitter UE uses the association between resources and the function f(.) for the determination of the feedback resources), and wherein the candidate set of feedback resources comprises the first set of feedback resources (Guo ‘318, [0254], Figs. 30A-30B, [0271]-[0272], [0278], Figs. 22 and 31, the PSFCH subchannel m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     is comprised in the PSFCH resouces); and 
the first device receives a first feedback transmission on a first feedback resource of the first set of feedback resources from at least the second device (Guo ‘318, Figs. 30A-30B, [0271]-[0272], Fig. 31, the transmitter UE detects the NACK/ACK feedback from PSFCH subchannel m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     (step 3005) transmitted from the receiver UE at step 3004), wherein the first feedback transmission includes Hybrid Automatic Repeat Request (HARQ) feedback information associated with the first data transmission (Guo ‘318, [0170], [0254], Figs. 30A-30B, [0271]-[0272], the NACK/ACK feedback is a HARQ signaling).

Guo ‘318 teaches the claimed limitations as stated above. Guo ‘318 does not explicitly teach the following features: regarding claim 1, the first device performs sensing on a resource pool comprising data resources; 
the first device selects or derives at least a first data resource from the resource pool based on the sensing result on the resource pool.

However, Lee teaches the first device performs sensing on a resource pool comprising data resources (Lee, [0065], Fig. 4, [0149]-[0151], the UE performs sensing in a resource pool in order to select sidelink resources for V2X communication within the resource pool); 
the first device selects or derives at least a first data resource from the resource pool based on the sensing result on the resource pool (Lee, [0065], Fig. 4, [0149]-[0151], the UE selects sidelink resources for the V2X communication within the resource pool based on the sensing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo ‘318 to have the features, as taught by Lee in order to efficiently and autonomously select and reselect a sidelink resource for V2X communication while taking into consideration a latency requirement dependent upon a ProSe per-packet priority (Lee, [0007], [0013]).

As to claim 2, Guo ‘318 teaches wherein the first device determines or derives the first set of feedback resources, from the candidate set of feedback resources, based on association between feedback resources and data resources (Guo ‘318, [0254], [0265], Figs. 30A-30B, [0271]-[0272], [0278], Figs. 22 and 31, the transmitter UE determines the slot to receive the PSFCH from the receiver UE using the configuration with the association between the PSCCH/PSSCH resources and PSFCH resources. The UE also uses the function f(.) and the PSSCH resource or PSCCH resource to determine the slot index for the PSFCH. As shown in Figs. 22 and 31, the slot determined for the PSFCH includes different resources (subchannels) in the frequency domain. The PSFCH subchannel m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     is comprised in the PSFCH resouces); and/or 
the first device determines or derives the first set of feedback resources from the candidate set of feedback resources without basing on sensing result of the candidate set of feedback resources (Guo ‘318, [0254], [0265], Figs. 30A-30B, [0271]-[0272], [0278], Figs. 22 and 31, the transmitter UE determines the slot to receive the PSFCH from the receiver UE using the configuration with the association between the PSCCH/PSSCH resources and PSFCH resources. The UE also uses the function f(.) and the PSSCH resource or PSCCH resource to determine the slot index for the PSFCH. As shown in Figs. 22 and 31, the slot determined for the PSFCH includes different resources (subchannels) in the frequency domain. The UE does not perform sensing on the PSFCH resources because the UE uses the association and function f(.) for the determination).

As to claim 3, Guo ‘318 teaches wherein the first data transmission is a unicast transmission to the second device (Guo ‘318, [0252], [0256], [0280], the data is received in the PSSCH resource is a unicast transmission).

As to claim 4, Guo ‘318 teaches wherein the association between the feedback resources and the data resources comprises configured or specified time differences, in unit of Transmission Time Interval (TTI), between the feedback resources and the data resources (Guo ‘318, [0254], the association between the PSFCH slot and the PSSCH slot is configured or preconfigured. In one example, the association is specified in a slot difference being n+m, where the PSSCH resource is at slot n and the PSFCH resource will be at slot n+m. Fig. 31, Each slot is a time interval for transmission. Figs. 30A-30B, [0271]-[0272], the PSFCH slot is associated with the PSSCH slot using the n+L value, where L can be configured or preconfigured), and/or 
wherein the association between the feedback resources and the data resources comprises configured or specified frequency resource differences between the feedback resources and the data resources (Guo ‘318, [0278], the PSFCH resource K is calculated based a pre-configured function f(.) of the index of PSSCH resource).

As to claim 5, Guo ‘318 teaches wherein when the first data transmission is groupcast transmission to a sidelink group comprising at least the second device, each receiving device in the sidelink group transmits one feedback transmission, on one of the first set of feedback resources, to transmit HARQ feedback information associated with the first data transmission (Guo ‘318, [0253], [0279], in a group-cast transmission where multiple receiver UEs receive the same PSSCH, the receiver UEs send a NACK in the PSFCH subchannel if the PSSCH is decoded wrongly).

As to claim 6, Guo ‘318 teaches wherein the first device determines or derives the first feedback resource, based on an identity of the second device within a sidelink group, the first data resource, and/or the first control resource (Guo ‘318, [0254], [0265], Figs. 30A-30B, [0271]-[0272], [0278], Figs. 22 and 31, the transmitter UE determines the slot to receive the PSFCH from the receiver UE using the configuration with the association between the PSCCH/PSSCH resources and PSFCH resources. The UE also uses the function f(.) and the PSSCH resource or PSCCH resource to determine the slot index for the PSFCH. As shown in Figs. 22 and 31, the slot determined for the PSFCH includes different resources (subchannels) in the frequency domain. The PSFCH subchannel m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     is comprised in the PSFCH resources).

As to claim 7, Guo ‘318 teaches wherein the resource association, in time domain and/or frequency domain, between the first set of feedback resources and the first control resource, and/or the first data resource is configured or preconfigured or specified (Guo ‘318, [0254], the association between the PSFCH slot and the PSSCH slot is configured or preconfigured. In one example, the association is specified in a slot difference being n+m, where the PSSCH resource is at slot n and the PSFCH resource will be at slot n+m. Fig. 31, Each slot is a time interval for transmission. Figs. 30A-30B, [0271]-[0272], the PSFCH slot is associated with the PSSCH slot using the n+L value, where L can be configured or preconfigured. [0278], Also, the PSFCH resource K and time slot are calculated based a pre-configured function f(.) of the index and time slot of PSSCH resource or PSCCH resource).

As to claim 8, Guo ‘318 teaches wherein the first control information comprises no field for indicating the first set of feedback resources (Guo ‘318, [0119], Table 1, the SCI does not include a field related to the feedback resources. [0254], [0262] ln 14-16, the resource location of the SCI implicitly indicates the time-frequency resource for a sidelink feedback channel).

As to claim 9, Guo ‘318 teaches further comprising: 
the first device receives a second control information on a second control resource (Guo ‘318, abstract, [0115], [0127], Fig. 12, [0155], a sidelink (SL) may convey signals from UEs to other UEs. The sidelink indicates a communication between different UEs, such as the transmitter UE described in Figs. 30A-30B transmitting signals via the PSCCH and PSSCH resources to the receiver UE, and the receiver UE transmitting signals via the PSFCH resource to the transmitting UE. Accordingly, at a subsequent time, the receiver UE acts as a transmitter UE when it has some packet to transmit through sidelink to the previous transmitter UE, that acts now as a receiver UE. Thus, based on the transmitter UE acting as a receiver UE and the receiver UE acting as a transmitter UE at a later time, the slots and resources are different from the slots and resources previously used when the transmitter UE was transmitting. Fig. 30A step 3002, [0270], the transmitter UE picks PSCCH resource m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                
                                
                                    S
                                    L
                                
                            
                        
                    and transmits a scheduling assignment (SA) (e.g. SCI) in the selected PSCCH resource m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                
                                
                                    S
                                    L
                                
                            
                        
                     to the receiver UE), wherein the second control information allocates or indicates a second data resource (Guo ‘318, Fig. 30A steps 3002-3003, [0270]-[0271], the SA (e.g. SCI) allocates and indicates the PSSCH resource for the data transmission. [0119], Table 1, the SCI includes information about the resources of the PSSCH for the data transmission to the receiving UE); 
the first device receives a second data transmission on the second data resource (Guo ‘318, [0119], Table 1, Fig. 30A steps 3002-3003, [0270]-[0271], the transmitter UE also transmits data to the receiver UE via the PSSCH resource allocated and indicated by the SA (SCI)); 
the first device determines or derives a second set of feedback resources based on the second control resource and/or the second data resource (Guo ‘318, [0265], Figs. 30A-30B, [0271]-[0272], the receiver UE determines the sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     to transmits the NACK/ACK feedback based on the association between a PSCCH resource (or a PSSCH resource) and a PSFCH subchannel and function f(.). The transmitter UE detects the NACK/ACK feedback from PSFCH subchannel m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                    . The PSFCH subchannel is associated with the SA that the transmitter UE transmitted in step 3002 via PSCCH resource m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                
                                
                                    S
                                    L
                                
                            
                        
                    . [0254], the UE is also configured or preconfigured with the association between a PSCCH resource (or a PSSCH resource) and a PSFCH subchannel. [0278], the subchannel index and slot index for the PSFCH resource is calculated based on the function f(.) and the PSSCH resource or PSCCH resource. As shown in Figs. 22 and 31, the slot determined for the PSFCH includes different resources (subchannels) in the frequency domain), wherein for determining or deriving the second feedback resource, the first device excludes sensing on a candidate set of feedback resources (Guo ‘318, [0254], [0265], Figs. 30A-30B, [0271]-[0272], [0278], Figs. 22 and 31, the receiver UE determines the slot to transmit the PSFCH to the receiver UE using the configuration with the association between the PSCCH/PSSCH resources and PSFCH resources. The transmitter UE also uses the function f(.) and the PSSCH resource or PSCCH resource to determine the slot index for the PSFCH. As shown in Figs. 22 and 31, the slot determined for the PSFCH includes different resources (subchannels) in the frequency domain. The transmitter UE excludes sensing on candidate set of feedback resources during the determination of the feedback resources, because the transmitter UE does not perform sensing and the transmitter UE uses the association between resources and the function f(.) for the determination of the feedback resources), wherein the candidate set of feedback resources comprises the second feedback resource (Guo ‘318, [0254], Figs. 30A-30B, [0271]-[0272], [0278], Figs. 22 and 31, the PSFCH subchannel m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     is comprised in the PSFCH resouces); and 
the first device transmits a second feedback transmission on a second feedback resource of the second set of feedback resources (Guo ‘318, Figs. 30A-30B, [0271]-[0272], Fig. 31, the transmitter UE detects the NACK/ACK feedback from PSFCH subchannel m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     (step 3005) transmitted from the receiver UE at step 3004), wherein the second feedback transmission includes Hybrid Automatic Repeat Request (HARQ) feedback information associated to the second data transmission (Guo ‘318, [0170], [0254], Figs. 30A-30B, [0271]-[0272], the NACK/ACK feedback is a HARQ signaling).

As to claim 10, Guo ‘318 teaches the first device determines or derives the second set of feedback resources, from the candidate set of feedback resources, based on association between feedback resources and data resources (Guo ‘318, [0254], [0265], Figs. 30A-30B, [0271]-[0272], [0278], Figs. 22 and 31, the receiver UE determines the sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     to transmits the NACK/ACK feedback based on the association between a PSCCH resource (or a PSSCH resource) and a PSFCH subchannel and function f(.). The transmitter UE determines the slot to receive the PSFCH from the receiver UE using the configuration with the association between the PSCCH/PSSCH resources and PSFCH resources. The UE also uses the function f(.) and the PSSCH resource or PSCCH resource to determine the slot index for the PSFCH. As shown in Figs. 22 and 31, the slot determined for the PSFCH includes different resources (subchannels) in the frequency domain. The PSFCH subchannel m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     is comprised in the PSFCH resouces); and/or 4Application No. 16/579,067
the first device determines or derives the second set of feedback resources from the candidate set of feedback resources without basing on sensing result of the candidate set of feedback resources (Guo ‘318, [0254], [0265], Figs. 30A-30B, [0271]-[0272], [0278], Figs. 22 and 31, the receiver UE determines the sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     to transmits the NACK/ACK feedback based on the association between a PSCCH resource (or a PSSCH resource) and a PSFCH subchannel and function f(.) The transmitter UE determines the slot to receive the PSFCH from the receiver UE using the configuration with the association between the PSCCH/PSSCH resources and PSFCH resources. The UE also uses the function f(.) and the PSSCH resource or PSCCH resource to determine the slot index for the PSFCH. As shown in Figs. 22 and 31, the slot determined for the PSFCH includes different resources (subchannels) in the frequency domain. The UE does not perform sensing on the PSFCH resources because the UE uses the association and function f(.) for the determination).

As to claim 11, Guo ‘318 wherein the resource association, in time domain and/or frequency domain, between the second set of feedback resources and the second control resource, and/or the second data resource is configured or preconfigured or specified (Guo ‘318, [0254], the association between the PSFCH slot and the PSSCH slot is configured or preconfigured. In one example, the association is specified in a slot difference being n+m, where the PSSCH resource is at slot n and the PSFCH resource will be at slot n+m. Fig. 31, Each slot is a time interval for transmission. Figs. 30A-30B, [0271]-[0272], the PSFCH slot is associated with the PSSCH slot using the n+L value, where L can be configured or preconfigured. [0278], Also, the PSFCH resource K and time slot are calculated based a pre-configured function f(.) of the index and time slot of PSSCH resource or PSCCH resource).

As to claim 12, Guo ‘318 teaches wherein the second control information comprises no field for indicating the second set of feedback resources (Guo ‘318, [0119], Table 1, the SCI does not include a field related to the feedback resources. [0254], [0262] ln 14-16, the resource location of the SCI implicitly indicates the time-frequency resource for a sidelink feedback channel).

As to claim 13, Guo ‘318 teaches wherein the first device determines or derives the second feedback resource based on the second control resource, the second data resource, and/or an identity of the first device (Guo ‘318, [0254], [0265], Figs. 30A-30B, [0271]-[0272], [0278], Figs. 22 and 31, the receiver UE determines the sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     to transmits the NACK/ACK feedback based on the association between a PSCCH resource (or a PSSCH resource) and a PSFCH subchannel and function f(.). The transmitter UE determines the slot to receive the PSFCH from the receiver UE using the configuration with the association between the PSCCH/PSSCH resources and PSFCH resources. The UE also uses the function f(.) and the PSSCH resource or PSCCH resource to determine the slot index for the PSFCH. As shown in Figs. 22 and 31, the slot determined for the PSFCH includes different resources (subchannels) in the frequency domain. The PSFCH subchannel m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     is comprised in the PSFCH resources).

As to claim 14, Guo ‘318 teaches wherein the candidate set of feedback resources comprises the first set of feedback resources and the second set of feedback resources (Guo ‘318, Fig. 12, Fig. 26, Figs. 30A-30B, Fig. 31, the slots for the PSFCH include the subchannels used by the PSFCH resource); and the resource pool comprises the first data resource and the second data resource (Guo ‘318, Fig. 12, Fig. 30A step 3001, [0270], the resource pool of PSSCH includes different data resources, slots, and subchannels).

As to claim 22, Guo ‘318 teaches wherein the second device transmits the first feedback transmission on the first feedback resource of the first set of feedback resources to the first device (Guo ‘318, [0265], Figs. 30A-30B, [0271]-[0272], Fig. 31, the transmitter UE detects the NACK/ACK feedback from PSFCH subchannel m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     (step 3005) transmitted from the receiver UE at step 3004. As shown in Figs. 22 and 31, the slot determined for the PSFCH includes different resources (subchannels) in the frequency domain); and 
wherein the second device determines or derives the first set of feedback resources based on the first control resource and/or the first data resource (Guo ‘318, [0265], Figs. 30A-30B, [0271]-[0272], the receiver UE determines the sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     to transmits the NACK/ACK feedback based on the association between a PSCCH resource (or a PSSCH resource) and a PSFCH subchannel and function f(.). The transmitter UE detects the NACK/ACK feedback from PSFCH subchannel m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                    . The PSFCH subchannel is associated with the SA that the transmitter UE transmitted in step 3002 via PSCCH resource m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                
                                
                                    S
                                    L
                                
                            
                        
                    . [0254], the UE is also configured or preconfigured with the association between a PSCCH resource (or a PSSCH resource) and a PSFCH subchannel. [0278], the subchannel index and slot index for the PSFCH resource is calculated based on the function f(.) and the PSSCH resource or PSCCH resource. As shown in Figs. 22 and 31, the slot determined for the PSFCH includes different resources (subchannels) in the frequency domain), wherein for determining or deriving the first set of feedback resources, the second device excludes sensing on the candidate set of feedback resources (Guo ‘318, [0254], [0265], Figs. 30A-30B, [0271]-[0272], [0278], Figs. 22 and 31, the receiver UE determines the slot to transmit the PSFCH to the receiver UE using the configuration with the association between the PSCCH/PSSCH resources and PSFCH resources. The UE also uses the function f(.) and the PSSCH resource or PSCCH resource to determine the slot index for the PSFCH. As shown in Figs. 22 and 31, the slot determined for the PSFCH includes different resources (subchannels) in the frequency domain. The UE excludes sensing on candidate set of feedback resources during the determination of the feedback resources, because the UE does not perform sensing and the UE uses the association between resources and the function f(.) for the determination of the feedback resources), and wherein the candidate set of feedback resources comprises the first set of feedback resources (Guo ‘318, [0265], [0254], Figs. 30A-30B, [0271]-[0272], [0278], Figs. 22 and 31, the PSFCH subchannel m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                    +
                                    L
                                
                                
                                    S
                                    L
                                
                            
                        
                     is comprised in the PSFCH resources).

Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2020/0029318), hereinafter “Guo ‘318” in view of Guo et al. (US 2019/0044667) (provided in the IDS), hereinafter “Guo ‘667”.

As to claim 15, Guo ‘318 teaches a method of a first device to perform device-to-device or sidelink transmission and reception (Guo ‘318, Fig. 30A-30B, [0267]-[0268], Fig. 31, [0276], a method for PSCCH/PSSCH/PSFCH transmissions between a transmitter UE and a receiver UE), comprising: 
the first device transmits a third control information on a third control resource (Guo ‘318, Fig. 30A step 3002, [0270], the transmitter UE picks PSCCH resource m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                
                                
                                    S
                                    L
                                
                            
                        
                    and transmits a scheduling assignment (SA) (e.g. SCI) in the selected PSCCH resource m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                
                                
                                    S
                                    L
                                
                            
                        
                    ), wherein the third control information schedules or indicates a third data resource (Guo ‘318, Fig. 30A steps 3002-3003, [0270]-[0271], the SA allocates and indicates the PSSCH resource for the data transmission. [0119], Table 1, the SCI includes information about the resources of the PSSCH for the data transmission to the receiving UE); 
the first device performs a third data transmission on the third data resource (Guo ‘318, [0119], Table 1, Fig. 30A steps 3002-3003, [0270]-[0271], the transmitter UE also transmits data to the receiver UE via the PSSCH resource allocated and indicated by the SA (SCI)).

Guo ‘318 teaches the claimed limitations as stated above. Guo ‘318 does not explicitly teach the following features: regarding claim 15, the first device determines or derives a third feedback resource and a fourth feedback resource at least based on the third control resource and/or the third data resource, wherein for determining or deriving the third feedback resource and the fourth feedback resource, the first device excludes sensing on a candidate set of feedback resources, wherein the candidate set of feedback resources comprises the third feedback resource and the fourth feedback resource; and 
the first device detects or receives the third feedback resource and the fourth feedback resource, wherein the third feedback resource is utilized for delivering HARQ (Hybrid Automatic Repeat Request) acknowledgement, and the fourth feedback resource is utilized for delivering HARQ non-acknowledgement.

However, Guo ‘667 teaches the first device determines or derives a third feedback resource and a fourth feedback resource at least based on the third control resource and/or the third data resource (Guo ‘667, [0214]-[0216], [0219] ln 20-27, [0223]-[0224], Fig. 18, [0227], the UE calculates a first feedback subchannel and a second feedback subchannel based on the configuration of PSCCH, where the configuration of the PSCCH includes the slot and time/frequency location of the PSCCH transmission and the PSSCH scheduled by the PSCCH. A channel index of the feedback channels are determined. The feedback channels are configured for multiple PSCCH/PSSCH transmissions), wherein for determining or deriving the third feedback resource and the fourth feedback resource, the first device excludes sensing on a candidate set of feedback resources, wherein the candidate set of feedback resources comprises the third feedback resource and the fourth feedback resource (Guo ‘667, [0214]-[0216], [0219] ln 20-27, [0223]-[0224], Fig. 18, [0227], the UE calculates the first and second feedback subchannels based on the configuration of PSCCH, where the configuration of the PSCCH includes the slot and time/frequency location of the PSCCH transmission and the PSSCH scheduled by the PSCCH. The channel indexes of the feedback channels are determined. The first and second feedback subchannels are calculated excluding and without any sensing on the feedback resources, where the feedback resources include the indexes calculated for the first and second feedback subchannels); and 
the first device detects or receives the third feedback resource and the fourth feedback resource, wherein the third feedback resource is utilized for delivering HARQ (Hybrid Automatic Repeat Request) acknowledgement, and the fourth feedback resource is utilized for delivering HARQ non-acknowledgement (Guo ‘667, [0214]-[0215], [0216], [0223]-[0224], Fig. 18A, [0227], [0248], the UE receives a configured signal/sequence on the second feedback subchannel and index when the PSSCH is not correctly decoded, and a configured signal/sequence on the first feedback subchannel and index when the PSSCH is correctly decoded). The configured signals/sequences include a HARQ NACK and ACK).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo ‘318 to have the features, as taught by Guo ‘667 in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo ‘667, [0224]).

Guo ‘318 teaches the claimed limitations as stated above. Guo ‘318 does not explicitly teach the following features: regarding claim 16, wherein the third feedback resource and the fourth feedback resource are different in frequency domain, and/or the third feedback resource and the fourth feedback resource are in the same TTI (Transmission Time Interval) or symbol.

As to claim 16, Guo ‘667 teaches wherein the third feedback resource and the fourth feedback resource are different in frequency domain (Guo ‘667, [0216]-[0217], [0224]-[0225], Fig. 18A, [0227], the first and second feedback subchannels are located in different channels with corresponding indexes (frequency resources)), and/or the third feedback resource and the fourth feedback resource are in the same TTI (Transmission Time Interval) or symbol (Guo ‘667, [0216]-[0217], [0224]-[0225], Fig. 18A, [0227], the first and second feedback subchannels are located in different channels with different indexes (frequency resources) for a corresponding slot n+k0). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo ‘318 to have the features, as taught by Guo ‘667 in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo, [0224]).

Guo ‘318 teaches the claimed limitations as stated above. Guo ‘318 does not explicitly teach the following features: regarding claim 17, wherein the first device determines or derives the third feedback resource and the fourth feedback resource, from the candidate set of feedback resources, based on association between feedback resources and data resources; and/or 
the first device determines or derives the third feedback resource and the fourth feedback resource from the candidate set of feedback resources without basing on sensing result of the candidate set of feedback resources.

As to claim 17, Guo ‘667 teaches wherein the first device determines or derives the third feedback resource and the fourth feedback resource, from the candidate set of feedback resources, based on association between feedback resources and data resources (Guo ‘667, [0215], [0216]-[0217], [0223]-[0225], Fig. 18A, [0227], the UE calculates the first and second feedback subchannels based on a correspondence or association between the slot and time/frequency location of the PSCCH and the corresponding PSSCH transmission with the feedback channel); and/or 
the first device determines or derives the third feedback resource and the fourth feedback resource from the candidate set of feedback resources without basing on sensing result of the candidate set of feedback resources (Guo ‘667, [0215], [0216]-[0217], [0223]-[0225], Fig. 18A, [0227], the UE calculates the first and second feedback subchannels based on the configuration of PSCCH, where the configuration of the PSCCH includes the slot and time/frequency location of the PSCCH transmission and the PSSCH scheduled by the PSCCH. The channel indexes of the feedback channels are determined. The first and second feedback subchannels are calculated without sensing on the feedback resources, where the feedback resources include the indexes calculated for the first and second feedback subchannels). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo ‘318 to have the features, as taught by Guo ‘667 in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo ‘667, [0224]).

Guo ‘318 teaches the claimed limitations as stated above. Guo ‘318 does not explicitly teach the following features: regarding claim 18, wherein the resource association, in time domain and/or frequency domain, between the third feedback resource and the third control resource, and/or the third data resource is configured or preconfigured or specified; and 
the resource association, in time domain and/or frequency domain, between the fourth feedback resource and the third control resource, and/or the third data resource is configured or preconfigured or specified. 

As to claim 18, Guo ‘667 teaches wherein the resource association, in time domain and/or frequency domain, between the third feedback resource and the third control resource, and/or the third data resource is configured or preconfigured or specified (Guo ‘667, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE receives the configured signal/sequence on the first feedback subchannel and index when the PSSCH is correctly decoded. The PSCCH schedules the PSSCH, and the first feedback subchannel and index are associated with the PSSCH and PSCCH. The configuration of the feedback channel can be based on the slot and time/frequency location of one PSCCH transmission); and 
the resource association, in time domain and/or frequency domain, between the fourth feedback resource and the third control resource, and/or the third data resource is configured or preconfigured or specified (Guo ‘667, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE receives the configured signal/sequence on the second feedback subchannel and index when the PSSCH is not correctly decoded. The PSCCH schedules the PSSCH, and the second feedback subchannel and index are associated with the PSSCH and PSCCH. The configuration of the feedback channel can be based on the slot and time/frequency location of one PSCCH transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo ‘318 to have the features, as taught by Guo ‘667 in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo ‘667, [0224]).

As to claim 19, Guo ‘318 teaches a method of a second device to perform device-to-device or sidelink transmission and reception (Guo ‘318, Fig. 30A-30B, [0267]-[0268], Fig. 31, [0276], a method for PSCCH/PSSCH/PSFCH transmissions between a receiver UE and a transmitter UE), comprising: 
the second device receives a third control information on a third control resource (Guo ‘318, Fig. 30A step 3002, [0270], the transmitter UE picks PSCCH resource m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                
                                
                                    S
                                    L
                                
                            
                        
                    and transmits a scheduling assignment (SA) (e.g. SCI) in the selected PSCCH resource m at sidelink slot                         
                            
                                
                                    t
                                
                                
                                    n
                                
                                
                                    S
                                    L
                                
                            
                        
                     to the receiver UE), wherein the third control information schedules or indicates a third data resource (Guo ‘318, Fig. 30A steps 3002-3003, [0270]-[0271], the SA allocates and indicates the PSSCH resource for the data transmission. [0119], Table 1, the SCI includes information about the resources of the PSSCH for the data transmission to the receiving UE); 
the second device receives a third data transmission on the third data resource (Guo ‘318, [0119], Table 1, Fig. 30A steps 3002-3003, [0270]-[0271], the transmitter UE also transmits data to the receiver UE via the PSSCH resource allocated and indicated by the SA (SCI)).

Guo ‘318 teaches the claimed limitations as stated above. Guo ‘318 does not explicitly teach the following features: regarding claim 19, the second device determines or derives a third feedback resource and a fourth feedback resource based on the third control resource and/or the third data resource, wherein for determining or deriving the third feedback resource and the fourth feedback resource, the second device exclude sensing on a candidate set of feedback resources, wherein the candidate set of feedback resources comprises the third feedback resource and the fourth feedback resource; 
if the second device receives or decodes the third data transmission successfully, the second device transmits HARQ (Hybrid Automatic Repeat Request) acknowledgement on the third feedback resource; and 
if the second device does not receive or decode the third data transmission successfully, the second device transmits HARQ non-acknowledgement on the fourth feedback resource.

However, Guo ‘667 teaches the second device determines or derives a third feedback resource and a fourth feedback resource based on the third control resource and/or the third data resource (Guo ‘667, [0214]-[0216], [0219] ln 20-27, [0223]-[0224], Fig. 18, [0227], the UE calculates a first feedback subchannel and a second feedback subchannel based on the configuration of PSCCH, where the configuration of the PSCCH includes the slot and time/frequency location of the PSCCH transmission and the PSSCH scheduled by the PSCCH. A channel index of the feedback channels are determined. The feedback channels are configured for multiple PSCCH/PSSCH transmissions), wherein for determining or deriving the third feedback resource and the fourth feedback resource, the second device exclude sensing on a candidate set of feedback resources, wherein the candidate set of feedback resources comprises the third feedback resource and the fourth feedback resource (Guo ‘667, [0214]-[0216], [0219] ln 20-27, [0223]-[0224], Fig. 18, [0227], the UE calculates the first and second feedback subchannels based on the configuration of PSCCH, where the configuration of the PSCCH includes the slot and time/frequency location of the PSCCH transmission and the PSSCH scheduled by the PSCCH. The channel indexes of the feedback channels are determined. The first and second feedback subchannels are calculated excluding and without any sensing on the feedback resources, where the feedback resources include the indexes calculated for the first and second feedback subchannels); 
if the second device receives or decodes the third data transmission successfully, the second device transmits HARQ (Hybrid Automatic Repeat Request) acknowledgement on the third feedback resource (Guo ‘667, [0214]-[0215], [0216], [0223]-[0224], Fig. 18A, [0227], [0248], the UE transmits a configured signal/sequence on the first feedback subchannel and index when the PSSCH is correctly decoded. The configured signal/sequence includes a HARQ ACK); and 
if the second device does not receive or decode the third data transmission successfully, the second device transmits HARQ non-acknowledgement on the fourth feedback resource (Guo ‘667, [0214]-[0215], [0216], [0223]-[0224], Fig. 18A, [0227], [0248], the UE transmits a configured signal/sequence on the second feedback subchannel and index when the PSSCH is not correctly decoded. The configured signal/sequence includes a HARQ NACK).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo ‘318 to have the features, as taught by Guo ‘667 in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo ‘667, [0224]).

Guo ‘318 teaches the claimed limitations as stated above. Guo ‘318 does not explicitly teach the following features: regarding claim 20, wherein 
the second device determines or derives the third feedback resource and the fourth feedback resource, from the candidate set of feedback resources, based on association between feedback resources and data resources; and/or 
wherein the resource association, in time domain and/or frequency domain, between the third feedback resource, the third control resource, and/or the third data resource is configured or preconfigured or specified; and 
the resource association, in time domain and/or frequency domain, between the third feedback resource, the third control resource, and/or the third data resource is configured or preconfigured or specified; and 
the resource association, in time domain and/or frequency domain, between the fourth feedback resource, the third control resource, and/or the third data resource is configured or preconfigured or specified.

As to claim 20, Guo ‘667 teaches wherein 
the second device determines or derives the third feedback resource and the fourth feedback resource, from the candidate set of feedback resources, based on association between feedback resources and data resources (Guo ‘667, [0215], [0216]-[0217], [0223]-[0225], Fig. 18A, [0227], the UE calculates the first and second feedback subchannels based on a correspondence or association between the slot and time/frequency location of the PSCCH and the corresponding PSSCH transmission with the feedback channel); and/or 
wherein the resource association, in time domain and/or frequency domain, between the third feedback resource, the third control resource, and/or the third data resource is configured or preconfigured or specified (Guo ‘667, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE transmits the configured signal/sequence on the first feedback subchannel and index when the PSSCH is correctly decoded. The PSCCH schedules the PSSCH, and the first feedback subchannel and index are associated with the PSSCH and PSCCH. The configuration of the feedback channel can be based on the slot and time/frequency location of one PSCCH transmission); and 
the resource association, in time domain and/or frequency domain, between the third feedback resource, the third control resource, and/or the third data resource is configured or preconfigured or specified (Guo ‘667, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE transmits the configured signal/sequence on the first feedback subchannel and index when the PSSCH is correctly decoded. The PSCCH schedules the PSSCH, and the first feedback subchannel and index are associated with the PSSCH and PSCCH. The configuration of the feedback channel can be based on the slot and time/frequency location of one PSCCH transmission); and 
the resource association, in time domain and/or frequency domain, between the fourth feedback resource, the third control resource, and/or the third data resource is configured or preconfigured or specified (Guo ‘667, [0215], [0216], [0223]-[0224], Fig. 18A, [0227], the UE transmits the configured signal/sequence on the second feedback subchannel and index when the PSSCH is not correctly decoded. The PSCCH schedules the PSSCH, and the second feedback subchannel and index are associated with the PSSCH and PSCCH. The configuration of the feedback channel can be based on the slot and time/frequency location of one PSCCH transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo ‘318 to have the features, as taught by Guo ‘667 in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo ‘667, [0224]).

Guo ‘318 teaches the claimed limitations as stated above. Guo ‘318 does not explicitly teach the following features: regarding claim 21, wherein:
the third feedback resource and the fourth feedback resource are different in frequency domain; and/or 
the third feedback resource and the fourth feedback resource are in the same TTI (Transmission Time Interval) or symbol.

As to claim 21, Guo ‘667 teaches wherein:
the third feedback resource and the fourth feedback resource are different in frequency domain (Guo, [0216]-[0217], [0224]-[0225], Fig. 18A, [0227], the first and second feedback subchannels are located in different channels with corresponding indexes (frequency resources)); and/or 
the third feedback resource and the fourth feedback resource are in the same TTI (Transmission Time Interval) or symbol (Guo, [0216]-[0217], [0224]-[0225], Fig. 18A, [0227], the first and second feedback subchannels are located in different channels with different indexes (frequency resources) for a corresponding slot n+k0).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Guo ‘318 to have the features, as taught by Guo ‘667 in order to figure out whether the PSSCH transmission is received correctly by all receivers or some receiver UEs fails the reception, consequently a re-transmission behavior can be properly determined (Guo ‘667, [0224]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473